Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species in the reply filed on January 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 2-18 are pending.  Claims 1 is canceled.  Claims 7, 8, and 17 are withdrawn and 2-6, 9-16, 18 in part are withdrawn.  Claims 2-6, 9-16 and 18 are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6 and 9-16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to a law of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).  And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added).  
Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”  
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112– 120; Benson, supra, at 71–72.

We find that the process claims at issue here do not satisfy these conditions. In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

1. Is the claimed invention directed to one of the four statutory categories, i.e. a process, machine, manufacture, or composition of matter?
 
2. Does the claim recite or involve judicial exception(s), i.e. abstract ideas, laws of nature/natural principles, natural phenomena, and natural products?
 
3. Does the claim as a whole recite something significantly different than the judicial exception(s)? 

In the present case, the claims are directed to a naturally occurring correlation between identification of Fyn and Lyn/Lck activation and treating autoimmune disease. 

The diagnostic steps recited in claims do not contain any additional elements or steps beyond the observation of a natural principle, and as a result, these claims do not satisfy the third inquiry. The method of claims involve instructions that are well-understood, routine, and conventionally practiced by those in the field i.e. receptor binding assay. Thus, the claim also fails to satisfy the third inquiry. Since the claim satisfies all three inquiries, it is rejected under 35 U.S.C. 101 as not being drawn to patent-eligible subject matter.
In the present case, the claims are directed to a naturally occurring correlation between identification of Fyn and Lyn/Lck activation and treating autoimmune disease  Futhermore, the determining steps are mental steps.  Tye treatment are in these claims are generic administration as applying the administration.  
The claims as a whole does not recite something significantly different than the natural principle.  The natural principle of a claim must contain steps amounting to a practical application of the claimed invention, and the practical application must amount to significantly more than the natural principal itself.  Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the 
The diagnostic steps recited in claims do not contain any additional elements or steps beyond the observation of a natural principle, and as a result, these claims do not satisfy the third inquiry. The method of claims involve instructions that are well-understood, routine, and conventionally practiced by those in the field i.e. antibody binding assay in lung cancer sample which is well known in the art.  The method of treatment steps are not present in the rejected claims and do not contain any additional elements or steps beyond the natural principle.  Thus, the claim also fails to satisfy the third inquiry. Since the claim satisfies all three inquiries, it is rejected under 35 U.S.C. 101 as not being drawn to patent-eligible subject matter. 
In sum, when the relevant factors are analyzed, they weigh against significant difference from naturally occurring principle and thus claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9-16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a method of diagnosis and  treatment of an inflammatory autoimmune disease generically by diagnostic steps of Fyn and Lyn/Lck and SHP-1 activation. The genus of inflammatory disease claimed is unlimited number of disease whose underlying function is not known.   The genus of administering a treatment claimed is generic and unlimited and has no correlation to the diagnostic determination.  The claims do not specify the specific properties of the Fyn, Lyn/Lck or/and SHP-1 activation which results in the identification of the specific disease. The specification presents a specific detecting the markers in the lupus nephritis compared to healthy cells from patients.  The state of the art is such that one skilled in the art was not aware of correlation of diagnostic markers claimed and all autoimmune disease and can generically treat such diseases (Mkaddem et al., J. Clin. Invest., 2014)  As such, the claims are drawn to 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, or any combination thereof.  In this case, the only factor present in the specification is a small number of diseases and uses with a specific ADBR3 monoclonal antibody that do not adequately describe the vast amount of diseases and uses that fit the description claimed to be able to effectively execute the method.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Therefore, only methods that used the specific diagnostic characteristics of the marker in relationship to the specific disease and the specific treatment of the specific disease, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646